UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                2/5/2020
                                                                       :
NEUROSURGICAL ASSOCIATES, P.C.,                                        :
                                                                       :
                                    Plaintiff,                         :
                                                                       :       19-cv-11179 (LL)
                  -v-                                                  :
                                                                       :          ORDER
BENJAMIN GOLUB,                                                        :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        This case has been randomly reassigned to me for all purposes. It is hereby:

        ORDERED that the Initial Pretrial Conference previously scheduled for February 14,
2020 at 11:00 a.m. shall take place on that date and at that time in Courtroom 15C of the U.S.
District Court for the Southern District of New York, 500 Pearl Street, New York, New York.

        IT IS FURTHER ORDERED that, by one week prior to conference, the parties jointly
submit to the Court a proposed Case Management Plan and Scheduling Order. A template is
available at https://www.nysd.uscourts.gov/hon-lewis-j-liman. This document should be filed
electronically on ECF, consistent with the Court’s Individual Practices in Civil Cases, which are
available on the same webpage. Parties should consult the Individual Practices for guidance on
the matters to be discussed at the Initial Pretrial Conference and for the Court’s rules with respect
to communications with Chambers and other procedural matters.

        The time period for any Defendant intending to move to dismiss pursuant to Federal Rule
of Civil Procedure Rule 12 will be extended until further order of the Court upon the filing of a
simple letter with the Court within the time permitted under Federal Rule of Civil Procedure
12(a) and at the time the submissions in the above-mentioned paragraph are made. Such letter
should simply indicate in one sentence the defendant’s intent to make a motion to dismiss.

        Counsel for Plaintiff is ordered to notify Defendant of this Notice.

        SO ORDERED.

Dated: February 5, 2020                                    __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
